Citation Nr: 0800706	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-33 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for kidney stones, to 
include as secondary to service-connected post-traumatic 
stress disorder.

2.  Entitlement to service connection for kidney infections, 
to include as secondary to service-connected post-traumatic 
stress disorder.

3.  Entitlement to service connection for bilateral fractured 
femurs, to include as secondary to post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945, including honorable combat service in World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.

The issues of entitlement to service connection for kidney 
stones and kidney infections are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral fractured femurs are not 
attributable to the veteran's periods of active duty, nor are 
they secondary to a service-connected disability.  


CONCLUSION OF LAW

A disability resulting from bilateral fractured femurs was 
not incurred in, presumed to have been incurred in service, 
or incurred as a result of service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in October 2004 and April 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March and April 2006.  As such, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notice was given prior to the 
appealed AOJ decision, dated in April 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  VA is not required to schedule the 
veteran for a physical examination because the evidence does 
not meet the criteria set forth in 38 C.F.R. § 3.159(c)(4).  
Specifically, there is no credible evidence of an event, 
injury, or disease in service, or within the appropriate 
presumptive period, upon which a current disability may be 
based.  As such, the Board will not remand this case for a 
medical examination regarding the claim of service connection 
for bilateral fractured femurs.  It appears that all known 
and available records relevant to the issue here on appeal 
have been obtained and are associated with the veteran's 
claims file.  In fact, in an April 2006 letter to VA, the 
veteran indicated that he had no further evidence to submit 
in support of his claim.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

The veteran seeks service connection for bilateral fractured 
femurs, claimed as secondary to his service-connected post-
traumatic stress disorder. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Nephritis and calculi of the kidneys are deemed to be a 
chronic diseases under 38 C.F.R. § 3.309(a) and, as such, 
service connection may be granted if the evidence shows that 
the diseases manifest to a degree of ten percent or more 
within one year from the date of separation from service.  
38 C.F.R. § 3.307.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).
Within a month of discharge from service, in December 1945, 
the veteran was involved in a motor vehicle accident (MVA).  
As a result of this MVA, he incurred two broken femurs and 
was hospitalized for 9 months.  

The veteran contends that the symptoms of his, then 
undiagnosed and untreated, post-traumatic stress disorder 
caused him to have the MVA in which he broke his legs.  He 
contends that upon passing an oncoming bus, he lost his 
memory, headed toward a ditch, hit a pothole and rolled his 
car.  The veteran recalled the bus driver's statement that 
the veteran did not react when the bus passed.  The veteran 
believes that his war experiences affected him and caused him 
not to react to the oncoming bus, and ultimately, caused his 
MVA.  Additionally, the veteran contends that his nutrition 
in service was poor and thus, his broken bones were slow to 
heal.

Subsequent to the accident, the veteran required use of a 
brace for his leg and continues to walk with a cane.  He 
continues to be treated for the residuals of his broken legs.  
The evidence of record shows no opinion linking the veteran's 
MVA and broken legs to in-service experiences or symptoms of 
post-traumatic stress disorder.  Moreover, there is no 
evidence to suggest that the veteran's in-service diet was 
poor in nutrition and caused his broken bones to heal slowly.

The evidence of record indicates that the veteran was first 
treated for symptoms associated with depression in 2000 and 
was again treated in 2003.  The veteran was first diagnosed 
as having post-traumatic stress disorder in December 2004.  
The veteran's service medical records (SMRs) are devoid of 
any complaints of or treatment for symptoms associated with 
post-traumatic stress disorder.  There is no evidence that 
the veteran experienced symptoms of post-traumatic stress 
disorder or another mental disorder prior to his December 
1945 MVA.  

Given the evidence as outlined above, the criteria for 
service connection for bilateral fractured femurs has not 
been met on a direct or secondary basis.  There is no 
evidence of treatment for bilateral fractured femurs in the 
veteran's SMRs.  Further, there were no complaints of or 
treatment for symptoms associated with post-traumatic stress 
disorder or depression for over 50 years after discharge from 
service.  The Board appreciates the veteran's assertions that 
his post-traumatic stress disorder and poor nutrition caused 
or contributed to his MVA and the resulting injuries to his 
legs.  The veteran is competent, as a layman, to report that 
as to which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  He is not, however, competent to 
offer his medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent 
competent evidence linking the veteran's bilateral fractured 
femurs to service or to a service-connected disability, 
service connection must be denied.  


ORDER

Service connection for bilateral fractured femurs is denied.


REMAND

The veteran seeks service connection for kidney stones and 
kidney infections, to include as secondary to post-traumatic 
stress disorder.  It is contended that the veteran's post-
traumatic stress disorder caused the accident in which his 
legs were broken, his 9 month hospitalization, and leading to 
treatment for his kidney condition.

The veteran's SMRs are devoid of any in-service treatment for 
or complaints of a kidney condition, to include kidney stones 
or kidney infections.  

As noted above, the veteran was involved in a MVA in December 
1945.  A May 1946 treatment note reflects a finding of 
multiple calculi in the upper and middle calices of the left 
kidney.  In August 1946, it was noted that both of the 
veteran's kidney areas were completely obscured by gas in the 
bowel and there were multiple calcified shadows in his right 
upper quadrant.  Calculi were found in the veteran's right 
kidney with a calculus of approximately 1/2 a cm in diameter.  
That same month, the veteran apparently passed a kidney 
stone, last measured at 1 cm.  The veteran was subsequently 
diagnosed as having multiple kidney stones during 
hospitalization, and both kidney stones and kidney or 
genitourinary tract infections post-hospitalization.  

In June 1948, the veteran's physician recommended the veteran 
maintain an alkaline-ash diet.  In February 1949, the veteran 
was diagnosed as having bilateral kidney stones and chronic 
pyelonephritis.  In November 1950, the veteran underwent a 
right loin exploration and nephrotomy where kidney stone 
fragments were removed.  In January 1951, the veteran 
underwent a right ureterolithotomy for bilateral kidney 
stones, calculus in the ureter and chronic pyelonephritis.  

There is no evidence of record from February 1951 to October 
2004 regarding treatment for any kidney condition.  In 
October 2004, the veteran sought VA treatment complaining of 
a decrease in urine volume and experiencing dark urine with 
no burning.  The veteran was able to void the urine flow 
without difficulty and increase urine volume.  Due to the 
veteran's history of kidney stones, he wondered about a 
urology visit and undergoing a intravenous pyelogram.  The 
physician noted that the veteran was asymptomatic for kidney 
stones, but noted to check the veteran's urinalysis and 
considered referring the veteran to a urologist for an 
intravenous pyelogram if his symptoms persisted.  There is no 
evidence of record indicating that the veteran sought urology 
treatment after the October 2004 visit to the VAMC.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding medical 
evidence regarding the veteran's kidney 
stone and kidney infection claims and 
associate those records with the claims 
file.  

2.  Schedule the veteran for a VA 
examination with the appropriate specialist 
to determine the nature and extent of the 
veteran's current kidney condition, as well 
as an assessment of the veteran's kidney 
condition within a year of discharge from 
service.  The veteran's claims folder 
should be made available to the examiner 
for review.  The examiner is to perform all 
necessary clinical testing and render all 
appropriate diagnoses.  The examiner should 
specifically reference the veteran's 
private treatment records dated from 
December 1945 to February 1951 to determine 
the severity and extent of the veteran's 
kidney condition within a year of his 
discharge from service.  The examiner 
should then render an opinion as to whether 
it is at least as likely as not that the 
veteran's kidney stones had their onset in 
service.  If so the examiner should provide 
an opinion as to whether any current 
disability was caused by or related to such 
kidney stones.  All opinions expressed must 
be supported by complete rationale.

3.  When the requested development has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development, and the Board, at this time, does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


